 Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 1 of 46 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 MICHELE WALLACE, AHKILAH
 JOHNSON, VANESSA GALLUCI, SARAH
 WARDALE, SARAH BROWN and                                  CASE NO.: 2:21-cv-02531
 JENNIFER GAETAN,
 individually and on behalf of all others                  CLASS ACTION COMPLAINT
 similarly situated,
                                                           JURY TRIAL DEMANDED
                    Plaintiffs,
         v.

 GERBER PRODUCTS COMPANY, BEECH-
 NUT NUTRITION COMPANY, NURTURE,
 INC. and HAIN CELESTIAL GROUP, INC.,

                    Defendants.

                                  CLASS ACTION COMPLAINT

       Plaintiffs Michele Wallace, Ahkilah Johnson, Vanessa Gallucci, Sarah Wardale, Sarah

Brown and Jennifer Gaetanon on behalf of themselves and all others similarly situated, by their

undersigned attorneys, allege against Gerber Products Company (d/b/a Nestlé Nutrition, Nestlé

Infant Nutrition, or Nestlé Nutrition North America) (“Gerber”), Beech-Nut Nutrition Company

(“Beech-Nut”), Nurture, Inc. (“Nurture”) and Hain Celestial Group, Inc. (hereafter “Hain”)

(collectively “Defendants”) the following based upon personal knowledge as to themselves and

their own actions, and, as to all other matters, investigation of their counsel, as follows:

                                        INTRODUCTION




                                                  1
    Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 2 of 46 PageID: 2




1
  Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury, Staff Report
(“House Subcommittee Report” or “SR”), Subcommittee on Economic and Consumer Policy of the
Committee on Oversight and Reform, U.S. House of Representatives, at 11, February 4, 2021, available
at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (internal citations omitted).
2
  Id.
                                                 2
    Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 3 of 46 PageID: 3




3
  The Hain products at issue are all baby foods sold by defendant that contain one or more of the
following ingredients: organic barley flour, organic chopped broccoli, organic date paste, organic
cinnamon powder, organic brown flax milled, organic yellow papaya puree, organic whole what fine,
organic red lentils, organic oat flakes, organic oat flour; organic vitamin pre-mix, organic brown rice
flour, organic whole raisins, organic soft white wheat flour, organic spelt flour, organic barley malt
extract, organic yellow split pea powder, medium grain whole rice, organic butternut squash puree, and
organic blueberry puree, and include, Stage 1: Baby Chicken & Chicken Broth, Stage 2: Sweet Potato and
Chicken Dinner; Stage 2: Chicken & Rice (the “Earth’s Best Brand Baby Food Products”). Discovery
may reveal additional products at issue.
4
 The Gerber products at issue are: Gerber Toddler Mashed Potatoes & Gravy with Roasted Chicken
Meal, Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat
Sauce Meal, Gerber Toddler Spiral Pasta in Turkey, Meat Sauce Meal, Gerber Toddler Pick-ups Chicken
& Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Sitter 2nd Foods
Turkey Rice Dinner Plastic Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber
Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Sitter 2nd Foods Apple Chicken Dinner Plastic
Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber Toddler Mashed Potatoes &
Gravy with Roasted Chicken Meal, Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber
Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Toddler Spiral Pasta in Turkey Meat Sauce Meal,
and Gerber Sitter 2nd Foods Turkey Rice Dinner Plastic Tub (the “Gerber Brand Baby Food Products”).
5
 The Beech-Nut products at issue are all baby foods sold by defendant that contain one or more of the
following ingredients and/or commodities: Cinnamon, Organic Cumin, Organic Coriander, Oregano,
Alpha Amylase, Organic Lemon, Tumeric, Sunflower Lecithin, Sweet Potato, Quinoa Flower, Prune
Puree, Dehydrated Potato, Mango, Sebamyl 100, Apricot, Enzyme, Organic Quinoa Seeds, Blueberry,
Carrots, Organic Pears (the “Beech-Nut Brand Baby Food Products”).
6
 The Nurture products at issue are the following HappyBABY foods sold by defendant: Blueberry Rice
Cakes; Stage 3 Root Vegetables & Turkey; Apple & Broccoli Puffs; Apple Cinnamon Oat Jar; Apple
Spinach Jar; Kale & Spinach Puffs; Apple Mango Beet; Pear Prune Jar; Apple Spinach Pea & Kiwi; Pea
Spinach Teether; Strawberry Yogis; Sweet Potato & Carrot Puffs; Banana & Pumpkin Puffs; Apples
Blueberries & Oats; CC Oats & Quinoa Cereal; Green Beans Jar; Pears Mangos & Spinach; Carrots;
Apple & Broccoli Puffs; Strawberry & Beet Puffs; Mangoes; Sweet Potatoes Jar; Harvest Vegetables &
Chicken; Apple Rice Cakes; Blueberry Purple Carrot Greek Yogis; Apple & Spinach; Clearly Crafted
Apple Guava Beet; Sweet Potato & Carrot Puffs; Apple Pumpkin Carrots; Multi-Grain Cereal Canister;
CC Oatmeal Cereal; Carrots & Peas; CC Prunes; Pears & Kale Jar; Vegetable & Beef Medley; Banana
Sweet Potato Teether; Blueberry Purple Carrot Teether; and Strawberry Banana Greek Yogis (the
“HappyBaby Brand Baby Food Products”).
                                                   3
 Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 4 of 46 PageID: 4




                               THE PARTIES

The Plaintiffs




                                     4
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 5 of 46 PageID: 5




                                    5
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 6 of 46 PageID: 6




                                    6
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 7 of 46 PageID: 7




                                    7
 Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 8 of 46 PageID: 8




The Defendants




                                     8
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 9 of 46 PageID: 9




                       JURISDICTION AND VENUE




                                    9
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 10 of 46 PageID: 10




Defendant Beech-Nut Nutrition Company
        26.     Defendant Beech-Nut develops, formulates, manufactures, markets, advertises,

represents and warrants its baby food Products across throughout the United States. Beech-Nut

claims on its website that “Making high quality, safe, and nutritious foods for babies and toddlers

will always be our #1 priority.” 9 It boasts that it is the standard-bearer in the industry, “we’re aware

7
  https://www.researchandmarkets.com/reports/338658/baby_foods_and_infant_formula_global_market?u
tm_source=dynamic&utm_medium=BW&utm_code=b559sk&utm_campaign=1386712+-
+Global+Baby+Foods+and+Infant+Formula+Market+Assessment+2020-2025&utm_exec=joca220bwd.
8
   Id.
9
  https://www.beechnut.com/our-story/
                                                   10
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 11 of 46 PageID: 11




of no higher standards in the industry than ours.” 10 And claims that “we conduct over 20 rigorous

tests on our purees, testing for up to 255 pesticides and heavy metals (like cadmium, arsenic and

other nasty stuff).” 11 Then it promises potential customers, “Just like you would, we send the

produce back if it’s not good enough.” 12

        27.      Beech-Nut’s packaging labels do not list, let alone warn, potential customers that

the Beech-Nut Baby Food Products contain toxic heavy metals.


Defendant Gerber
        28.     Defendant Gerber develops, formulates, manufactures, markets, advertises,

represents and warrants its baby food Products throughout the United States. Gerber claims on its

website that “We have among the strictest standards in the world. From farm to highchair, we go

through over 100 quality checks for every jar.” 13 It claims that “our farmers are using best in class

practices to ensure quality ingredients and minimize the presence of any unwanted heavy

metals.” 14 It promises that “Gerber takes many steps to keep levels as low as possible” 15 and “[i]f

foods don’t pass our quality and safety checks, we don’t sell them.” 16 It emphasizes, “the truth is

you would do anything for your baby, and so would we.”

        29.     Gerber redoubles these promises by telling parents concerned about recent reports

about tainted Gerber baby food, “Gerber baby foods are absolutely safe and healthy for your

baby.” 17

        30.     Gerber’s packaging labels do not list, let alone warn, potential customers that the

Gerber Baby Food Products contain toxic heavy metals.




10
   https://www.beechnut.com/food-quality-safety/
11
   Id.
12
   Id.
13
   https://www.gerber.com/commitment-to-quality
14
   https://www.gerber.com/learning-center/quality-safety-faqs
15
   https://www.gerber.com/learning-center/quality-safety-faqs
16
   https://www.gerber.com/learning-center/quality-safety-faqs
17
   https://www.gerber.com/learning-center/quality-safety-faqs
                                                   11
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 12 of 46 PageID: 12




Defendant Hain Celestial Group, Inc.
       31.     Defendant Hain Celestial Group, Inc. develops, formulates, manufactures, markets,

advertises, represents and warrants its baby food Products throughout the United States under the

brand name, “Earth’s Best.”

       32.     Hain claims on its website that it is “[p]roducing pure, quality products you can

trust.” 18 It tells potential customers that “[w]e ensure that the ingredients we procure for our

products do not use potentially harmful pesticides or fertilizers” and use “[r]igorous product testing

to guarantee quality and safety.” 19 And Hain markets its Products as “Earth’s Best.”

       33.     Hain’s packaging labels do not list, let alone warn, potential customers that the Hain

Baby Food Products contain toxic heavy metals.

Defendant Nurture, Inc.
       34.     Defendant Nurture develops, formulates, manufactures, markets, advertises,

represents and warrants its baby food products throughout the United States under the brand name

HappyBABY.

       35.     Nurture claims on its website that it has “best-in-class testing protocols,” 20

“routinely test[] both our ingredients and finished products to assure they are safe and healthy for

baby” 21 and “taste, test and thoroughly analyze every batch of food.” 22

       36.     Nurture’s packaging labels do not list, let alone warn, potential customers that the

Nurture Brand Products contain toxic heavy metals.

Heavy Metals Found in Defendants’ Baby Food Products
       37.     Arsenic, lead, cadmium and mercury have been linked to cancer, chronic disease,

and neurotoxic effects and are listed in the World Health Organization's top 10 chemicals of

concern for infants and children. 23 They rank in the top ten in the Center for Disease Control’s

18
   https://www.earthsbest.com/why-earths-best/our-promise/
19
   https://www.earthsbest.com/why-earths-best/our-promise/
20
   https://www.happyfamilyorganics.com/quality-and-safety-of-our-products/
21
   https://www.happyfamilyorganics.com/quality-and-safety-of-our-products/
22
   https://www.happyfamilyorganics.com/our-mission/going-beyond-organic-standards/
23
   https://www.who.int/ceh/capacity/heavy_metals.pdf
                                                 12
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 13 of 46 PageID: 13




Agency for Toxic Substances and Disease Registry (ATSDR) Substance Priority List.24 The

ATSDR lists substances that “based on a combination of their frequency, toxicity, and potential

for human exposure” pose significant threat to human health. 25

        38.     Arsenic is ranked at the top of the ATSDR. “There is some evidence that exposure

to arsenic in early life (including gestation and early childhood) may increase mortality in young

adults.” 26

        39.     The FDA has set the maximum allowable level of inorganic arsenic for human

consumption in bottled water at 10 parts per billion (“ppb”).

        40.     With regard to baby food, the FDA has finalized only one metal standard for one

narrow category of baby food, a 100 ppb inorganic arsenic standard for infant rice cereal.

        41.     Lead ranks second on the ATSDR list.27 The American Academy of Pediatrics and
the Centers for Disease Control and Prevention state that there is no safe level of lead in children. 28

        42.     Lead is associated with behavioral problems, decreased cognitive performance,

delayed puberty, reduced postnatal growth, and is “especially dangerous to infants and young

children.”

        43.     Cadmium is seventh on the ATSDR list,29 and is associated with decreased IQ and

Attention-Deficit/Hyperactivity Disorder (ADHD). 30

        44.     The FDA and EPA limit cadmium to 5 ppb in bottled water and drinking water,

respectively, while the WHO limits it to 3 ppb in drinking water. 31

        45.     Mercury is third on the ATSDR list. 32 Among other concerns, “higher blood

mercury levels at 2 and 3 years of age were positively associated with autistic behaviors among

24
   https://www.atsdr.cdc.gov/spl/index.html
25
   https://www.atsdr.cdc.gov/spl/index.html
26
   https://www.atsdr.cdc.gov/PHS/PHS.asp?id=18&tid=3#bookmark01
27
   https://www.atsdr.cdc.gov/spl/index.html
28
   https://www.ewg.org/release/congressional-investigation-popular-baby-foods-contain-high-levels-
arsenic-lead-cadmium-and
29
   https://www.atsdr.cdc.gov/spl/index.html
30
   SR p. 12.
31
   SR p. 28.
32
   https://www.atsdr.cdc.gov/spl/index.html
                                                  13
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 14 of 46 PageID: 14




preschool-age children.” 33

        46.      The EPA limits mercury to 2 ppb in drinking water. 34

        47.      The House Subcommittee Report concluded that its “investigation proves that

commercial baby foods contain dangerous levels of arsenic, lead, mercury, and cadmium” and that

“[m]anufacturers knowingly sell these products to unsuspecting parents, in spite of internal

company standards and test results, and without any warning labeling whatsoever.” 35

        48.      It found that “naturally occurring toxic heavy metal may not be the only problem

causing dangerous levels of toxic heavy metals in baby foods; rather, baby food producers . . . are

adding ingredients that have high levels of toxic heavy metals into their products, such as

vitamin/mineral pre-mix.” 36
        49.      And it highlighted that Defendants Beech-Nut and Hain never test their final baby

food product, and Defendant Gerber only does so periodically, possibly resulting in an undercount

of toxic metals in the finished baby food product. 37

        50.      The Subcommittee’s investigation revealed the following with respect to Defendant

Beech-Nut:

              i. Beech-Nut only tested arsenic in its ingredients, not its final product. It routinely

                 used ingredients containing over 100 ppb arsenic and even used an ingredient

                 containing as much as 913.4 ppb arsenic. 38

              ii. Beech-Nut set internal guidelines for certain ingredients such as 3,000 ppb for

                 cadmium and 5,000 ppb for lead, “far surpass[ing] any existing regulatory standard

                 in existence.”

            iii. Beech-Nut sold baby foods even when the food or its ingredients contained unsafe



33
   SR p. 13 (internal citation omitted).
34
   SR p. 32.
35
   SR p. 59.
36
   SR p. 56.
37
   SR pp. 55-56.
38
   SR p. 17.
                                                  14
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 15 of 46 PageID: 15




                  levels of lead. 39

           iv. Beech-Nut sold eleven products that surpassed its own internal cadmium limits.

                  Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb

                  cadmium, far surpassing its own internal limit of 90 ppb for that ingredient.

               v. Beech-Nut does not test its ingredients or finished baby food products for

                  mercury. 40

        51.       The Subcommittee’s investigation revealed the following with respect to Defendant

Gerber:

               i. Gerber routinely used rice flour that had over 90 ppb inorganic arsenic. 41
               ii. Gerber “demonstrated its willingness to use ingredients that contained dangerous

                  lead levels.” 42

           iii. Gerber does not test all its ingredients for cadmium, but of those that it tests, it

                  accepts high levels of cadmium, e.g., 75% of carrots Gerber contained had more

                  cadmium than permitted by the EPA in drinking water. 43

        52.       The Subcommittee’s investigation revealed the following with respect to Defendant

Hain:

               i. Hain set high internal standards for heavy metals that permitted it to justify

                  accepting foods with heavy metal levels such as wheat flour at 200 ppb arsenic.44

                  And even then it sometimes used products that surpassed its internal heavy metal

                  limits such as a “vitamin pre-mix that had 223 ppb arsenic and 353 ppb lead, and

                  two rice flours that had 134 and 309 ppb arsenic.” 45

               ii. Hain sold baby foods even when the food or its ingredients contained unsafe levels


39
   SR p. 22.
40
   SR p. 33.
41
   SR p. 19.
42
   SR p. 27.
43
   SR p. 32.
44
   SR p. 39.
45
   SR p. 41.
                                                   15
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 16 of 46 PageID: 16




                     of lead 46 and cadmium. 47

                 iii. Hain set an internal limit of 200 ppb for lead in five ingredients—forty times higher

                     than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil

                     flour with 110 ppb lead and quinoa flour with 120 ppb lead. It used an ingredient

                     called vitamin pre-mix that contained as much as 325 ppb lead. 48 These surpass

                     every existing regulatory standard for lead.

                 iv. Hain does not test its ingredients or finished baby food products for mercury. 49

           53.       The Subcommittee’s investigation revealed the following with respect to Defendant

Nurture:

                  i. Nurture sells the products it tests, regardless of their toxic heavy metal content. In

                     total, Nurture tested 113 final products and sold every product tested, regardless of

                     how much inorganic arsenic or lead the product contained, and regardless of

                     whether those metals exceeded its own internal standards. 50
                 ii. Even though the FDA set 100 ppb inorganic arsenic in infant rice cereal as a limit,

                     Nurture set its internal standard for it at 115 ppb. 51

                 iii. Nurture sold baby foods even when the food or its ingredients contained unsafe

                     levels of lead. 52

                 iv. Nurture released products containing as much as 641 ppb lead and 180 ppb

                     inorganic arsenic.

                 v. Nurture sold over 100 products that tested over 5 ppb cadmium, the EPA’s limit for

                     drinking water. 53



46
   SR p. 22.
47
   SR p. 30.
48
   SR p. 26.
49
   SR p. 33.
50
   SR pp. 32-33.
51
   SR p. 4.
52
   SR p. 22. The Subcommittee called Nurture’s internal lead standard “dangerously-high.”
53
     SR p. 31.

                                                        16
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 17 of 46 PageID: 17




             vi. Nurture sold 56 products that contained over 2 ppb mercury. 54


Plaintiffs Relied Upon the Products’ Label to Purchase the Products




54
     SR p. 32.
                                                 17
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 18 of 46 PageID: 18




                       CLASS ACTION ALLEGATIONS




                                     18
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 19 of 46 PageID: 19




                                     19
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 20 of 46 PageID: 20




                                     20
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 21 of 46 PageID: 21




                                     21
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 22 of 46 PageID: 22




                                      COUNT 1
         VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                          N.J. Stat. Ann. §§ 56:8-1, et seq.
          (On Behalf of the New Jersey Class Against All of the Defendants)




                                        22
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 23 of 46 PageID: 23




                                     23
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 24 of 46 PageID: 24




                                   COUNT 2
    VIOLATIONS OF THE NEW YORK DECEPTIVE TRADE PRACTICES ACT
                     New York Gen. Bus. Law § 349, et seq.
           (On behalf of the New York Class Against Defendant Gerber)




                                     24
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 25 of 46 PageID: 25




                                     25
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 26 of 46 PageID: 26




                                     26
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 27 of 46 PageID: 27




                                   COUNT 3
       VIOLATION OF NEW YORK DECEPTIVE SALES PRACTIVES ACT
                     New York Gen. Bus. Law § 350, et seq.
           (On Behalf of the New York Class Against Defendant Gerber)




                                     27
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 28 of 46 PageID: 28




                                     28
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 29 of 46 PageID: 29




                                     29
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 30 of 46 PageID: 30




                                   COUNT 4
       VIOLATION OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT
                    Tex. Bus. & Com. Code §§ 17.41, et seq.
              (On Behalf of the Texas Class Against All Defendants)




                                     30
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 31 of 46 PageID: 31




                                     31
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 32 of 46 PageID: 32




                                       COUNT 5
                   VIOLATION OF THE FLORIDA DECEPTIVE
                      AND UNFAIR TRADE PRACTICES ACT
                               Fla. Stat. § 501.201 et seq.
     (On Behalf of the Florida Class Against Defendants Gerber, Hain and Nurture)




                                         32
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 33 of 46 PageID: 33




                                     33
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 34 of 46 PageID: 34




                                     34
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 35 of 46 PageID: 35




                                    COUNT 6
                     BREACH OF EXPRESS WARRANTY
                     (On Behalf of the New Jersey, New York,
                           Texas and Florida Classes)




                                       35
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 36 of 46 PageID: 36




                                     36
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 37 of 46 PageID: 37




                                     37
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 38 of 46 PageID: 38




                                     38
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 39 of 46 PageID: 39




                                      COUNT 7
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
       (On Behalf of the New Jersey, New York, Texas and Florida Classes)




                                        39
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 40 of 46 PageID: 40




                                     40
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 41 of 46 PageID: 41




                                     41
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 42 of 46 PageID: 42




                                     42
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 43 of 46 PageID: 43




                                  COUNT 8
                           UNJUST ENRICHMENT
                           (On Behalf of the Classes)




                                      43
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 44 of 46 PageID: 44




       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the putative

classes proposed in this Complaint, respectfully requests that the Court enter judgment as follows:



                                                44
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 45 of 46 PageID: 45




                                     45
Case 2:21-cv-02531-CCC-MF Document 1 Filed 02/12/21 Page 46 of 46 PageID: 46




        Plaintiffs demand a trial by jury of all claims in this Complaint so triable. Plaintiffs also

respectfully requests leave to amend this Complaint to conform to the evidence, if such amendment

is needed for trial.

Dated: February 12, 2021                        Respectfully submitted,

                                                /s/
                                                Gary S. Graifman
                                                KANTROWITZ, GOLDHAMER & GRAIFMAN, P.C.
                                                135 Chestnut Ridge Road, Suite 200
                                                Montvale, New Jersey 07645
                                                T: 201-391-7000
                                                F: 201-308-845-356-4335
                                                ggraifman@kgglaw.com

                                                Melissa R. Emert*
                                                KANTROWITZ, GOLDHAMER & GRAIFMAN, P.C.
                                                747 Chestnut Ridge Road, Suite 200
                                                Chestnut Ridge, New York 10977
                                                T: 845-356-2570
                                                F: 845-356-4335
                                                memert@kgglaw.com

                                                *pro hac vice to be filed

                                                Attorneys for the Plaintiffs and the Putative Classes




                                                46
